DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 9 Oct 2020.

Amendments Received
Amendments to the claims were received and entered on 9 Mar 2021.

Status of the Claims
Canceled: 1, 4, 5 and 7–13
Examined herein: 2, 3, 6 and 14–24

Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6 and 14–24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is maintained verbatim from the previous Office action.
Claims 14 and 18 recite "the metabolites are selected so that the level of predictability of using these metabolites to predict ASD corresponds to an ROC curve having an AUC that is at least 0.60".
"A claim may be rendered indefinite by reference to an object that is variable" (MPEP 2173.05(b) § II).  "An ROC curve" is not a static, consistent object.  It, and its AUC, are a function not only of the selected biomarkers, but also of the test set of data used to evaluate the classifier.  When the test set changes, the ROC curve will also change.  The claim does not limit the ROC curve to any specific test set, and variations in the test set will result in changes to the ROC, such that a set of metabolites that yield an AUC > 0.6 with one test set may yield an AUC < 0.6 with other test sets.  The claim therefore does not distinctly claim which "metabolites are selected so that the level of predictability of using these metabolites to predict ASD corresponds to an ROC curve having an AUC that is at least 0.60".

Response to Arguments - Rejections Under 35 USC § 112(b)/(pre-AIA ) Second Paragraph
In the reply filed 9 Mar 2021, Applicant asserts that "one of ordinary skills in the art will be able to determine the AUC for various combinations of metabolites and select p-cresol sulfate and at least one other metabolite selected from the group of claimed metabolites and use the selected metabolites for diagnosis ASD non-ASD DD in patients" (p. 9).
While the examiner agrees that selecting a combination that meet the criterion of "AUC > 0.6" is within the ordinary skill in the art, this fact is irrelevant to the question of whether the claims are definite.  The arguments, in effect, admit that they are not: the claim does not distinctly claim any particular set of biomarkers.  Rather, the claim requires a practitioner to determine the metes and bounds of the claimed subject matter based on variable and possibly arbitrary criteria.  Such a claim does not meet the standard of 35 USC § 112(b)/(pre-AIA ) second paragraph.
The argument is therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 3, 6 and 14–24 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained verbatim from the previous Office action.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts; procedures for evaluating, analyzing or organizing information, which are a type of mental process; and methods of organizing human activity (MPEP 
Mathematical concepts recited in the claims include "detecting whether the subject has a p-cresol sulfate [level] less than 1220.0 ng/mL" and the many other comparisons of biomarkers to threshold values (claims 14–18); "plotting the measurements [of levels of metabolites] to produce a distribution curve" (claim 18); "deriving an upper or lower threshold values [sic] from the distribution curve" (claim 18); and determining whether "the level of predictability of using these metabolites to predict ASD corresponds to an ROC curve having an AUC that is at least 0.60" (claims 14 and 18).
Steps of evaluating, analyzing or organizing information recited in the claims include "determining the subject has ASD", "determining the patient as having non-ASD DD" based of biomarker level comparisons, and selecting the biomarkers according to the level of predictability criterion (claim 18).
Steps of organizing human activity recited in the claims include "directing the subject to a developmental specialist for assessment of ASD or non-ASD DD using criteria under the [DSM]" (claim 15); and "administering to the subject behavior therapy … for treatment of ASD" (claims 16, 17 and 19).
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claims 14 and 18 recite additional elements that are not abstract ideas: "obtaining a sample from a subject …" and "measuring on a mass spectrometer the levels of a plurality of metabolites in a sample obtained from the subject".  Adding the step of obtaining a sample and measuring biomarker levels to the abstract idea imposes no meaningful limits on how the abstract idea is performed or implemented.  Similarly, adding the abstract idea to the step of using mass spectrometry to measure In re Grams (12 USPQ2d 1824): they recite a nominal step of performing clinical tests, coupled with a mathematical analysis of the results of those tests.  The Court determined that
the sole physical process step in Grams' claim 1 is step [a], i.e., performing clinical tests on individuals to obtain data. The specification does not bulge with disclosure on those tests. To the contrary, it focuses on the algorithm itself, although it briefly refers to, without describing, the clinical tests that provide data. … From the specification and the claim, it is clear to us that applicants are, in essence, claiming the mathematical algorithm, which they cannot do under Gottschalk v. Benson. The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory. (at 1828)

Like the ineligible claims in Grams, the specification "does not bulge with disclosure on" mass spectrometry, and the sample obtaining and mass spectrometry steps in the instant claims do nothing more than "derive data for the algorithm".  Hence, these steps of using mass spectrometry to measure metabolite levels in an obtained sample constitute insignificant extrasolution activity that merely gathers the data on which the abstract idea operates.  It does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claims 16 and 17 recite the additional non-abstract element of "administering … diet modification".  The claim does not impose any further limitations of what that diet modification might be; nor does the Specification, for that matter (¶ 00109).  Even though "an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition" (MPEP 2106.04(d)(2)) is an indicium of a practical application of an abstract idea, this claim element fails to meet that criterion because it is not a "particular treatment or prophylaxis", and diet modification has at most a nominal relationship to ASD and non-ASD DD.  Simply instructing a practitioner to modify the diet of the patient in an unspecified manner amounts to a mere instruction to apply the abstract idea, which does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).

Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the generic steps of obtaining a sample and performing mass spectrometry constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
As also explained above, the mere instructions to apply the diagnosis through unspecified modification of diet are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract i.e. measuring biomarkers using mass spectrometry; or modifying a patient's diet).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 13 Jan 2020, Applicant asserts that "the instant claims satisfy step 2B" (p. 10) because "the claims provide an inventive concept because using Mass Spectrometry (MS) to measure specifically claimed markers in samples from patients suspected of having ASD is not a conventional step" (p. 11).  In support of this argument, Applicant cites a review article (Crutchfield, et al. Clinical Proteomics 2016).
First, the examiner does not need to show evidence that the claimed elements are well-understood, routine and conventional, because the rationale for rejection does not rely on establishing that "obtaining a sample from a subject who is no greater than about 54 months of age" and "measuring on a mass spectrometer the levels of a plurality of metabolites in a sample obtained from the subject" were well-understood, routine and conventional practices in the art prior to the time of invention.  These steps, as explained above, are insignificant extrasolution activity, which is not an inventive concept.
Second, contrary to Applicant's assertion, Crutchfield does not "show strong evidence that … using MS to measure the concentrations of biomarkers of patients suspected of having ASD, is far from being conventional" (p. 11).  Crutchfield and the claimed invention are in significantly different fields, with significantly different challenges.  Crutchfield is in the field of biomarker discovery: identifying which use: measuring the levels of previously-discovered and -validated compounds to diagnose a disease condition.  The former is challenging; it is the subject of the Crutchfield review.  The latter is not; Crutchfield teaches that "mass spectrometry has been used routinely in the clinical laboratory" (p. 1, mid. of col. 1).  This teaching of Crutchfield is consistent with numerous publications listed on the IDS of 28 Dec 2015 that establish that obtaining samples from pediatric patients and measuring biomarkers from those samples using mass spectrometry were well-understood, routine and conventional prior to the time of invention: US 5,686,311; US 2011/0053287; US 2012/0190055; US 2012/0322088; and US 2014/0065132.  Furthermore, the specification explicitly states (¶ 00143) that
the metabolites are analyzed by liquid or gas chromatography or ion mobility (electrophoresis) alone or coupled with mass spectrometry or by mass spectrometry alone. Such methods have been used to identify and quantify biomolecules, such as cellular metabolites. (See, for example, Li et al., 2000; Rowley et al., 2000; and Kuster and Mann, 1998)

which indicates that mass spectrometry is being employed in a well-understood, routine and customary manner.  None of these references cited in specification discuss specific steps that must be performed to measure biomarkers in a sample obtained from a pediatric patient, as opposed to an adult patient.  The failure to discuss a special procedure for analyzing pediatric samples demonstrates that the age of the patient from which the sample was obtained has no effect on how mass spectrometry is performed on that sample; this inference is consistent with the teaching of the references cited above, which teach using mass spectrometry to analyze samples from both children and adults.  Hence, even though the examiner's rationale for finding that the claims do not recite an inventive concept does not rely on a finding that the non-abstract steps were well-understood, routine and conventional, the examiner has been able to support such an assertion with prior art evidence, which would be further demonstrate that the claims do not contain an inventive concept.
Applicant further asserts that "the claimed methods use a combination of metabolites that are selected to have a level of predictability corresponds [sic] to an ROC curve having an AUC that is at least 
Even if this assertion were true, it would not establish that the claims contain an inventive concept.  Selecting metabolites based on some mathematical criterion is an abstract idea; "an inventive concept 'cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself' (Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016))" (MPEP 2106.05 § I).
Applicant further asserts that "the claimed method of measuring the concentration of the claimed biomarkers is samples obtained from patients no greater than 54 months of age is a significant technological improvement in the field of detecting ASD" (p. 15).
"The field of detecting ASD" is not a technological field.  It is a diagnostic procedure, which is an abstract idea.  Again, "an inventive concept 'cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself' (Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016))" (MPEP 2106.05 § I).  The only technology involved in this element is that of mass spectrometry, and as demonstrated above, using mass spectrometry to quantify biomarkers in samples obtained from patients less than 54 months of age was a well-understood, routine and conventional practice in the art prior to the time of invention.
Applicant further asserts that "administering behavior therapy is a particular treatment" (p. 17).
"Examples of 'treatment' and 'prophylaxis' limitations encompass limitations that treat or prevent a disease or medical condition, including, e.g., acupuncture, administration of medication, dialysis, organ transplants, phototherapy, physiotherapy, radiation therapy, surgery, and the like" (MPEP 2106.04(d)(2)).  Unlike these, "behavior therapy" does not necessarily involve any specific practical activity, or use of any specific practical apparatus.  "Behavior therapy" is merely a human activity.
The arguments are therefore unpersuasive, so the rejection is maintained.
Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631